COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 MICHAEL H. SIMPSON, M. D.,                  §              No. 08-16-00076-CV
 INDIVIDUALLY AND D/B/A EL PASO
 DERMATOLOGY CENTER,                         §                Appeal from the

                     Appellant,              §           County Court at Law No. 6

 v.                                          §            of El Paso County, Texas

 MARIA P. BARTON,                            §             (TC# 2015-DCV-1652)

                      Appellee.              §

                                           §
                                         ORDER

       The Court has this day considered the Appellant’s motion for stay of trial court

proceedings and discovery, and concludes the motion should be GRANTED. Therefore, the

County Court at Law No. 6 is directed to stay all proceedings and discovery in cause number

2015-DCV-1652, styled Michael H. Simpson, M. D., Individually and d/b/a El Paso

Dermatology Center V. Maria P. Barton, pending disposition of this appeal or further order of

this Court.

       IT IS SO ORDERED this 28th day of April, 2016.


                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.